Citation Nr: 1808486	
Decision Date: 02/09/18    Archive Date: 02/20/18

DOCKET NO.  17-60 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for prostate cancer.


REPRESENTATION

Veteran represented by:	Alabama Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. T. Brant, Counsel







INTRODUCTION

The Veteran served on active duty from October 1961 to September 1963.  He also had service in the Reserves.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a November 2016 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The Board observes that the issue of entitlement to service connection for the residuals of a left rotator cuff tear (claimed as left shoulder condition) has also been perfected to the Board.  However, in his September 2017 substantive appeal, the Veteran requested a hearing on this issue only.  As the requested hearing has not yet been completed, this issue is not yet ready for consideration by the Board and is not addressed in the Remand below.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND


The Veteran is seeking entitlement to service connection for prostate cancer.  He contends that he has prostate cancer as a result of his exposure to diesel fuel and chemicals such as JP4 during active duty service.  The Veteran's military occupational specialty was light weapons infantry.  In a statement dated in June 2016, Dr. B. W. noted that the Veteran was under his care for a history of prostate cancer, which was diagnosed in 2015.  Dr. B. W. noted that he and the Veteran discussed that there was a possibility that his development of prostate cancer may be related to exposure to chemicals during his military service.  In light of the foregoing and under the duty to assist, the Veteran should be afforded a VA examination with opinion to determine the nature and etiology of his prostate cancer.

Additionally, the Board notes that although the Veteran's service treatment records (STRs) from his period of Reserve service has been associated with the claims file, the RO has been unable to locate the STRs from the Veteran's period of active duty service from October 1961 to September 1963.  The RO must detail its efforts to obtain any missing STRs and make a formal finding regarding their unavailability.

While on remand, updated treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.   Contact the Veteran, and, with his assistance, identify 
	any outstanding records of pertinent medical treatment 
	from VA or private health care providers.  Follow the 
	procedures for obtaining the records set forth by 
	38 C.F.R. § 3.159(c).  If VA attempts to obtain any 
	outstanding records which are unavailable, the 
	Veteran should be notified in accordance with 
	38 C.F.R. § 3.159(e).

2.   Detail the efforts to obtain any missing STRs and 
	make a formal finding regarding their unavailability.

   3.   Thereafter, the AOJ should schedule the Veteran for a 
VA examination to determine the nature and etiology of his claimed prostate cancer.  All necessary 
	tests and studies should be accomplished and all 
	complaints and clinical manifestations should be 
	reported in detail.  The entire claims file, including a 
	copy of this remand, should be reviewed in 
	conjunction with the above evaluation.  The examiner
   should:

Provide an opinion as to whether it is at least as likely as not (50 percent probability) that the Veteran's prostate cancer had its clinical onset during the Veteran's period of service, or is otherwise related to such period of service, to include exposure to diesel fuel and other chemicals such as JP4 therein.

   For the purposes of this opinion, the examiner 
   should presume that the Veteran was exposed 
to diesel fuel and chemicals such as JP4 during his period of active duty service.  

In formulating the opinion, the examiner should note the June 2016 statement from Dr. B. W., which indicated that there was a possibility that the Veteran's development of prostate cancer may be related to exposure to chemicals during his military service.

A complete rationale for the requested opinion shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so. 

4.   Conduct any other appropriate development deemed 
necessary.  Thereafter, readjudicate the claim, considering all evidence of record.  If the benefit sought remains denied, the Veteran and his representative must be provided a supplemental statement of the case.  An appropriate period of time must be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).





_________________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




